80 So. 3d 456 (2012)
Steven Lopez BALDWIN, Appellant,
v.
STATE of Florida, Appellee.
No. 1D10-2772.
District Court of Appeal of Florida, First District.
February 27, 2012.
Nancy A. Daniels, Public Defender, and Pamela D. Presnell, Assistant Public Defender, Tallahassee, for Appellant.
Pamela Jo Bondi, Attorney General, and Jennifer J. Moore, Assistant Attorney General, Tallahassee, for Appellee.
PER CURIAM.
Appellant appeals his convictions for count II, aggravated battery with a deadly weapon, and count IV, aggravated assault with a firearm. Appellant raises three issues on appeal, only one of which merits discussion. Appellant asserts that the amended judgment and sentence improperly reflects that he was convicted in count II of aggravated battery with great bodily harm, a first-degree felony. Following trial, the jury found Appellant guilty of the offense of aggravated battery with a deadly weapon and the trial court correctly, orally pronounced Appellant guilty of aggravated battery with a deadly weapon, a second-degree felony. However, there is a scrivener's error in the written judgment and sentence reflecting that Appellant was adjudicated guilty and sentenced for the offense of aggravated battery with great bodily harm. Therefore, we reverse and remand the case as to count II only for the trial court to enter a corrected judgment and sentence consistent with its oral pronouncement reflecting that Appellant was adjudicated guilty of the offense of aggravated battery with a deadly weapon. We otherwise affirm Appellant's judgments and sentences.
AFFIRMED in part; REVERSED in part; and REMANDED with instructions.
PADOVANO, LEWIS, and CLARK, JJ., concur.